Appeal from judgment of the County Court of Queens County, convicting defendant of the crime of grand larceny in the second degree and sentencing her, as a second offender, to serve two and one half to ten years. Judgment of conviction unanimously affirmed and matter remitted to the County Court for the purpose of resentence. The sentence was erroneous. The prior conviction of the defendant in Michigan was not available as a basis for a sentence as a second offender. The matter *706is therefore remitted so that a correct sentence may be imposed. The record conclusively establishes defendant’s guilt. Present — Nolan, P. J., Carswell, Adel, MaeCrate and Schmidt, JJ.